DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

STATUS OF CLAIMS
Claims 2, 4-5, 10, 12, 14-15, 20 and 22-23 are canceled.
Claims 1, 3, 6-8, 11, 13, 16-19, 21, and 24 are amended.
Claims 1, 3, 6-9, 11, 13, 16-19, 21 and 24 are pending and the Examiner finds them in condition for allowance in light of the Examiner’s Amendment attached herein.
RESPONSE TO APPLICANT’S AMENDMENTS/REMARKS

Claim Objections
	Claim 24 was objected to for a minor informality.  
The Examiner appreciates the Applicant’s prompt attention to this deficiency and hereby withdraws such objection.

Double Patenting
	Claims 1-3, 5-8, 10-13, 15-21, and 23-24 were provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims in copending Application No. 16/514,926.  
The Examiner appreciates the Applicant’s prompt attention to these deficiencies and hereby withdraws such provisional rejections, in light of Applicant’s approved Terminal Disclaimer filed 03/05/2021.

Claim Rejections 35 USC § 102
	Claims 1-24 were rejected under 35 USC § 102(a)(2) as being anticipated by WIETFELDT.
	Without acquiescing to the substance of the Applicant’s remarks and in light of the Applicant’s substantial amendments, the Examiner withdraws such rejections and asserts that the pending claims are in condition for allowance for the reasons set forth below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Richard Warther, on 03/19/2021.
The application has been amended as follows: 

1. (Previously Presented) An enhanced LOng RAnge Navigation (eLORAN) system comprising: 
a plurality of eLORAN transmitter stations, wherein each eLORAN transmitter station comprises an eLORAN transmit antenna, and an eLORAN transmitter coupled to the eLORAN transmit antenna and configured to transmit a series of eLORAN navigation RF pulses; and 
at least one eLORAN receiver device comprising 
an eLORAN receive antenna, 
an eLORAN receiver coupled to the eLORAN receive antenna, and 
a controller coupled to the eLORAN receiver and configured to cooperate with said plurality of eLORAN transmitter stations to determine an eLORAN receiver position and receiver clock error corrected from additional secondary factor (ASF) data, the ASF data based upon different geographical positions and different times for each different geographical position wherein said controller 
2. (Canceled)  
3. (Previously Presented) The eLORAN system of claim 1 wherein said diurnal variation look-up tables comprise data for different times of day.  
4. (Canceled)  
5. (Canceled)  
6. (Currently Amended) The eLORAN system of claim 1 wherein said controller is configured to receive updated ASF data, the updated ASF data comprising updated diurnal variation look-up tables.  
7. (Previously Presented) The eLORAN system of claim 6 wherein said controller is configured to receive updated ASF data via a wireless data channel.  
8. (Previously Presented) The eLORAN system of claim 6 wherein said controller is configured to receive updated ASF data via an eLORAN data channel.  
9. (Original) The eLORAN system of claim 1 comprising a plurality of eLORAN reference stations cooperating with said plurality of eLORAN transmitter stations.  
10. (Canceled)  
11. (Previously Presented) An enhanced LOng RAnge Navigation (eLORAN) receiver device comprising: 
an eLORAN receive antenna; 
an eLORAN receiver coupled to the eLORAN receive antenna; and 
a controller coupled to the eLORAN receiver and configured to cooperate with a plurality of eLORAN transmitter stations that each transmit a series of eLORAN navigation RF pulses to determine an eLORAN receiver position and receiver clock error corrected from additional secondary factor (ASF) data, the ASF data based upon different geographical positions and different times for each different geographical position, wherein said controller comprises a memory configured to store the ASF data, and a processor cooperating with the memory, said ASF data comprising a fixed ASF map for each of the plurality of eLORAN transmitter stations, and a plurality of diurnal variation look-up tables for every month and for each eLORAN transmitter station, wherein said processor is configured to generate eLORAN corrections based upon at least one interpolation from the fixed ASF map and from each of the diurnal variation look-up tables for the current month for those eLORAN transmitter stations from which the receiver receives eLORAN navigation RF pulses.  
12. (Canceled)  
13. (Previously Presented) The eLORAN receiver device of claim 11 wherein said diurnal look-up table comprises data for different times of day.  
14. (Canceled)  
15. (Canceled)  
16. (Currently Amended) The eLORAN receiver device of claim 11 wherein said controller is configured to receive updated ASF data, the updated ASF data comprising updated diurnal variation look-up tables.  
17. (Previously Presented) The eLORAN receiver device of claim 16 wherein said controller is configured to receive updated ASF data via a wireless data channel.  
18. (Previously Presented) The eLORAN receiver device of claim 16 wherein said controller is configured to receive updated ASF data via an eLORAN data channel.  
19. (Previously Presented) A method for enhanced LOng RAnge Navigation (eLORAN) position determining using an eLORAN receiver device comprising an eLORAN receive antenna, an eLORAN receiver coupled to the eLORAN receive antenna, and a controller coupled to the eLORAN receiver, the method comprising: 
operating the controller to cooperate with a plurality of eLORAN transmitter stations that each transmit a series of eLORAN navigation RF pulses, to determine an eLORAN receiver position and receiver clock error corrected from additional secondary factor (ASF) data, the ASF data based upon different geographical positions and different times for each different geographical position; and 
storing the ASF data within a memory of the eLORAN receiver device having a processor cooperating with the memory, wherein the ASF data comprises a fixed ASF map for each of the plurality of eLORAN transmitter stations, and a plurality of diurnal variation look-up tables for every month and for each eLORAN transmitter station, wherein the processor is configured to generate eLORAN corrections based upon at least one interpolation from the fixed ASF map and from each of the diurnal variation 
20. (Canceled)  
21. (Previously Presented) The method of claim 19 wherein the diurnal variation look-up tables comprises data for different times of day.  
22. (Canceled)  
23. (Canceled) 
24. (Currently Amended) The method of claim 19 wherein operating the controller comprises operating the controller to receive updated ASF data, the updated ASF data comprising updated diurnal variation look-up tables.

ALLOWABLE SUBJECT MATTER
Claims 1, 3, 6-9, 11, 13, 16-19, 21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, Applicant now recites claim limitations that the prior art does not disclose, teach, or otherwise render obvious in combination.  More specifically, the prior art does not disclose an eLORAN controller coupled to the eLORAN receiver and configured to cooperate with said plurality of eLORAN transmitter stations to determine an eLORAN receiver position and receiver clock error corrected from additional secondary factor (ASF) data, the ASF data based upon different geographical positions and different times for each different geographical position wherein said controller comprises a memory configured to store the ASF data, and a processor cooperating with the memory, said ASF data comprising a fixed ASF map for each of the plurality of eLORAN transmitter stations, and a plurality of diurnal variation look-up tables for every month and for each eLORAN transmitter station, wherein said processor is configured to generate eLORAN corrections based upon at least one interpolation from the fixed ASF map and from each of the diurnal variation look-up tables for the current month for those eLORAN transmitter stations from which the at least one receiver device receives eLORAN navigation RF pulses, as understood within the context of Applicant’s claimed invention, as a whole.
For example, WIETFELDT discloses an eLORAN positioning system that utilizes crowdsourced measurements of Additional Secondary Factors (ASF) to update ASF correction parameters to obtain real-time or near real-time distribution of ASF grids or maps.  However, WIETFELDT fails to disclose, teach, or otherwise render obvious in combination with other prior art, the claim elements discussed immediately above in the context of Applicant’s claimed invention as a whole.
Furthermore, Hwang et al. discloses an analysis of the relationship between conductivity and temperature associated with understanding the ASF in the LORAN signal.  However, like WIETFELDT, Hwang et al. fails to disclose, teach, or otherwise render obvious in combination with other prior art, the claim elements discussed immediately above in the context of Applicant’s claimed invention as a whole.
Further still, Hargreaves et al. discloses methods and systems to develop high-quality ASF tables in order to obtain position accuracy using eLORAN.  However, like WIETFELDT and Hwang et al., Hargreaves et al. fails to disclose, teach, or otherwise 
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 11 and 19 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons as claim 1.  Dependent claims 3, 6-9, 13, 16-18, 21 and 24 have respective dependencies from either claim 1, 11, or 19 and are therefore allowable based on such dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 









/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648